IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
BARRY BAILEY,
Petitioner,
V. Civil Action No. 3:19CV289
MARK J. BOLSTER,
Respondent.
MEMORANDUM OPINION
Petitioner, a federal prisoner proceeding pro se, submitted a petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2241. By Memorandum Order entered on April 22, 2019, the Court
directed Petitioner, within eleven (11) days of the date of entry thereof, to complete and return the
standardized form for filing a § 2241 petition as required by Eastern District of Virginia Local
Civil Rule 83.4(A). The Court warned Petitioner that the failure to comply with the above
directive would result in the dismissal of the action.
More than eleven (11) days have elapsed since the entry of the April 22, 2019
Memorandum Order and Petitioner has not responded. Accordingly, the action will be
DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

Is/ ey
/,

John A. Gibney, Jr. / L
Date: 90 2O)F United States District Judge

Richmond, Virgtnia

 

 

 
